—Order, Supreme Court, New York County (Carol Arber, J.), entered April 1, 1994, which, inter alia, directed that plaintiff pay monthly rent into the court pending the outcome of a rent overcharge proceeding by the State Division of Housing and Community Renewal, unanimously affirmed, without costs.
"[A] Supreme Court Justice is vested with inherent plenary power [citation omitted] to fashion any remedy necessary for the proper administration of justice.” (People ex rel. Doe v Beaudoin, 102 AD2d 359, 363.) Here, the court’s direction that plaintiff pay his monthly rent into court pending the outcome of proceedings to be conducted by the State Division of Housing and Community Renewal was not an abuse of discretion inasmuch as it serves to provide an incentive to both parties to litigate the matter as expeditiously as possible (see, Wagner v Kurz, 92 AD2d 775).
We have reviewed defendants’ remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman and Asch, JJ.